         Case 1:20-cr-00154-ABJ Document 9-1 Filed 09/02/20 Page 1 of 2




                                                         U.S. Department of Justice

                                                         Michael Sherwin
                                                         Acting United States Attorney

                                                         District of Columbia


                                                         Judiciary Center
                                                         555 Fourth St., N.W.
                                                         Washington, D.C. 20530


Via USAFx and email                                            September 2, 2020

 Cara Halverson
 Assistant Federal Public Defender
 Attorney for Defendant Newman

       Re:    United States v. Everrick Newman, 20-cr-154 (ABJ)
              Discovery Letter #2

Dear Ms. Halverson:

       I am writing to update you with additional discovery that has been provided for this case
on September 2, 2020.

I.     Discovery

       A. Disclosures

       On September 2, 2020, the following materials were disclosed to you via USAfx:

              1.   Evidence.com BWC search results PDF
              2.   911 call (redacted) (4min23sec)
              3.   6D Main channel radio run (redacted) (9min29sec)
              4.   6D TAC channel radio run (2min31sec)
              5.   Two Background Event Chronology Reports
              6.   OUC Authentication certificates for 911 call and radio runs

       Also on September 2, 2020, I sent a download link for 24 BWC videos via an
Evidence.com download link, which will be valid for 30 days. Please let me know if you do not
receive said link or have trouble downloading those BWC files.




                                           Page 1 of 2
        Case 1:20-cr-00154-ABJ Document 9-1 Filed 09/02/20 Page 2 of 2




                                           Sincerely,

                                           MICHAEL SHERWIN
                                           Acting United States Attorney

                                    By:    _/s/ Christopher A. Berridge
                                           CHRISTOPHER A. BERRIDGE
                                           Assistant United States Attorney

Enclosures




                                  Page 2 of 2
